Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .3
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 5 March 2019 with acknowledgement of provisional application filed 29 August 2018.
2.	Claims 1-20 are currently pending.  Claims 1, 12, and 19, are independent claims. 
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	Claims 19-20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-14,  and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bieswanger et al. U.S. Patent Application Publication No. 2015/0199204 (hereinafter ‘204) in view of Fuerstenberg et al. U.S. Patent Application Publication No. 2018/0214244 (hereinafter ‘244).
.
As to independent claim 1, “A method, comprising: receiving from a first device at a second device, a request for a system identifier (ID) stored on the second device” is taught in ‘204 Abstract, paragraphs 6-9, 19, 64, note when a component (i.e. second device) is attached to a computer system it triggers (i.e. requests) the component synchronization step that retrieves the configuration data which contains the device identifier from the attach component (second device);the following is not explicitly taught in ‘204:
“determining, by the second device, if the system ID stored on the second device has an empty value” however ‘244 teaches determining if an unsuitable identification code (i.e. ‘empty value’) is installed in paragraph 41;

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of controlling the configuration of computer systems taught in ‘204 to include a means to determine if the second device has an empty value.  One of ordinary skill in the art would have been motivated to perform such a modification to malfunctions due to the use of other manufacturers components are utilized see ‘244 paragraphs 2-3.

As to dependent claim 2, “The method of claim 1, further comprising: when the system ID stored on the second device has the empty value, communicating, by the second device to the first device, that the system ID stored on the second device has the empty value” is taught in ‘244 paragraphs 14, 23, 32, 34-36, and 41, note when the queried identification code does deviates the device is disabled, therefore the ‘empty value’ is communicated / also an ‘error message’ is communicated as well as a ‘notification’.
As to dependent claim 3, “The method of claim 2, further comprising: receiving, from the first device by the second device, the system ID;  and storing, by the second device, the system ID received from the first device as the system ID stored on the second device” is shown in ‘244 paragraphs 14, 19, and 21, note the second device sends the identification code when queried by the computer (i.e. first device), also the second device can store the system ID received from the first device (computer) by way of a license server.

As to dependent claim 5, “The method of claim 1, wherein: transmitting, by the second device to the first device, the response based on the system ID stored on the second device comprises encrypting the system ID stored on the second device and transmitting, by the second device to the first device, the encrypted system ID” is taught in ‘204 paragraphs 9, 17, 19, 28, 39, and 50.
As to dependent claim 6, “The method of claim 1, further comprising: transmitting, by the second device to a third device, a request for a system ID stored on the third device; and receiving, by the second device from the third device, a response to the request for the system ID stored on the third device” is taught in ‘244 paragraphs 39 and 47.
As to dependent claim 7, “The method of claim 6, further comprising: transmitting, by the second device to the first device, a response based on the response to the request for the system ID stored on the third device” is shown in ‘244 paragraphs 35-37, 39, and 47.
As to dependent claim 8, “The method of claim 6, further comprising: determining, by the third device, if the system ID stored on the third device has the empty value;  and when the system ID stored on the third device has the empty value, communicating, by the third device to the second device, that the system ID stored on the third device has the empty value” is disclosed in ‘244 paragraphs 14, 23, 32, 34-36, and 41.

As to dependent claim 10, “The method of claim 6, wherein: the second device is an authentication device for an x-ray system;  and the third device is a control device for an x-ray tube of the x-ray system” is shown in ‘244 paragraphs 18-19.
As to dependent claim 11, “At least one non-transitory machine-readable storage medium comprising a plurality of instructions adapted to be executed to implement the method of claim 1” is disclosed in ‘244 paragraphs 9 and 28.
As to independent claim 12, “A method, comprising: transmitting, from a first device to a second device, a request for a system identifier (ID) stored on the second device; receiving, from the second device by the first device, a response to the request for the system ID stored on the second device” is taught in ‘204 Abstract, paragraphs 6-9, 19, 64, note when a component (i.e. second device) is attached to a computer system it triggers (i.e. requests) the component synchronization step that retrieves the configuration data which contains the device identifier from the attach component (second device); 
“determining, by the first device, if the system ID stored on the second device is a correct system ID for a system including the second device” is shown in ‘204 Abstract,  paragraphs 9, 19, 21;the following is not explicitly taught in ‘204:
“and operating the system including the second device, by the first device, based on whether the system ID stored on the second device is the correct system ID for the system including the second device” however ‘244 teaches determining if the identification code (i.e. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of controlling the configuration of computer systems taught in ‘204 to include a means to determine whether the system ID stored on the second device is correct to operate the system.  One of ordinary skill in the art would have been motivated to perform such a modification to malfunctions due to the use of other manufacturers components are utilized see ‘244 paragraphs 2-3.
As to dependent claim 13, “The method of claim 12, wherein: operating the system including the second device comprises enabling counter measures when the system ID stored on the second device is not the correct system ID for the system including the second device” is shown in ‘244 Abstract, paragraphs 6, 8, 14, 32, and 34.
As to dependent claim 14, “The method of claim 13, wherein: the counter measures comprise at least one of disabling the second device, disabling the system including the second device, presenting a warning that the system ID stored on the second device and the correct system ID for the system including the second device do not match to a user” is disclosed in ‘244 in ‘244 Abstract, paragraphs 6, 8, 14, 32, and 34.
As to dependent claim 18, “The method of claim 12, further comprising: transmitting, from the first device to the second device, a request for authentication of the second device;  and receiving, by the first device from the second device, a response to the request for authentication of the second device;  wherein operating the system including the second device comprises operating the system including the second device based on the response to the request for authentication of the second device” is taught in ‘244 paragraphs 18-19, 36, and 40.

“means for determining if the system ID stored on the device has an empty value” ” is shown in ‘244 paragraph 41, note an unsuitable identification code is the ‘empty value’;
“and means for transmitting, to the first device, a response based on the system ID stored on the device when the system ID stored on the device does not have the empty value” is disclosed in ‘244 paragraphs 35-37, note enabling the x-ray system in case of a match and performing configuration incorporates the second device (i.e. X-ray source) transmitting a response to the querying device/computer (i.e. first device) .
As to dependent claim 20, “The device of claim 19, further comprising: means for transmitting, to a second external device, a request for a system ID stored on the second external device” is taught in ‘244 paragraphs 35-37, note the querying device on the computer is the first device, the x-ray source is the second device, the identification code is the system identifier (ID);
“and means for receiving, from the third device, a response to the request for the system ID stored on the second external device” is shown in ‘244 paragraphs 39 and 47.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of an x-ray system taught in ‘244 to include a memory that stores cryptographic information.  One of ordinary skill in the art would have been motivated to perform such a modification to prevent hacking of detection circuits see ‘829 paragraphs 3-5.
8.	Claim 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bieswanger et al. U.S. Patent Application Publication No. 2015/0199204 (hereinafter ‘204) in view of .

As to dependent claim 15, “The method of claim 12, wherein: operating the system including the second device comprises, when the system ID stored on the second device matches the correct system ID for the system including the second device” is taught in ‘244 paragraphsthe following is not explicitly taught in ‘244 and ‘204: “transmitting, by the first device to the second device, a request for verification of devices subordinate to the second device” however ‘532 teaches the use of a hybrid x-ray system that verifies the appropriate subordinate components (i.e. radiation shield) in paragraphs 37-39.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of controlling the configuration of computer systems taught in ‘204 and ‘244 to include a means to verify subordinate devices.  One of ordinary skill in the art would have been motivated to perform such a modification to enable extra precautions to be taken while taking x-ray images see ‘532 paragraphs 2-3 and 35-36.

As to dependent claim 16, “The method of claim 15, further comprising: receiving, by the first device from the second device, a response to the request for verification of devices subordinate to the second device;  wherein operating the system including the second device comprises operating the system based on the response to the request for verification of at least one device subordinate to the second device” is taught in ‘532 paragraphs 38-43.
.
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Park et al. U.S. Patent Application Publication No. 2017/0357829
	Park et al. U.S. Patent Application Publication No. 20150063542
	Hawver et al. U.S. Patent Application Publication No. 2014/0169529
	Dang et al. U.S. Patent Application Publication No. 2013/0097694
	Newman et al. U.S. Patent Application Publication No. 2013/0070896
	Edwards et al. U.S. Patent Application Publication No. 2010/0327174
	Pellegrino et al. U.S. Patent Application Publication No. 2007/0076847
	Lounsberry et al. U.S. Patent No. 7,107,189
 	Adamski et al. U.S.  Patent No. 4,918,716
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        9 April 2021